Name: Commission Regulation (EEC) No 3697/83 of 28 December 1983 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12 . 83 Official Journal of the European Communities No L 368/37 COMMISSION REGULATION (EEC) No 3697/83 of 28 December 1983 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2866/83 (3), as last amended by Regulation (EEC) No 3640/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2866/83 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 29 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p . 6 . (3) OJ No L 282, 14 . 10 . 1983 , p . 33 . 0 OJ No L 360, 23 . 12 . 1983, p . 33 . No L 368/38 Official Journal of the European Communities 29 . 12. 83 ANNEX to the Commission Regulation of 28 December 1983 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 7,197 ex 12.01 Sunflower seed 15,928 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of December 1983 January 1984 February 1984 March 1984 April 1984 May 1984 ex 12.01 Colza and rape seed 7,197 7,717 8,170 8,567 9,112 9,112 ex 12.01 Sunflower seed 15,928 16,543 16,955 17,570 17,463 